DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 June 2021 and 15 September 2021.  In further review, claims 4-5 are directed to a formula derived from a first data group from a plurality of golfers and a second data group by a plurality of golfers.  This is from the unelected species 2 of group III claims of the method for generating the arithmetic formula using groups of golfers (Fig. 9, [0057], Second embodiment).  Applicant elected the method of generating the arithmetic formula using explanatory variables which is species 1 of group III claims (Fig. 6A-6B, [0028], [0040],[0045], [0057], First Embodiment) .  As such claims 4-5 are withdrawn as being directed to an unelected species. 

Claim Rejections - 35 USC § 112

3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. 	Claims 1-3, 6-7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, and 10-12 are indefinite in that they claims the step of measurement result includes a head speed, an incident angle, and a face angle at the time of striking of a golf club head.  However in the specification paragraph [0023] the measurement device is attached to the shaft or grip.  So the head speed, an incident angle, and a face angle are not being directly measured.  At least the shaft longitudinal and twisting flexure is affecting the movement of the head and at best one is predicting the head movement using calculations.  Claims 2-3 and 6-7 are rejected for depending on a rejected base claim.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (2016/0354632) in view of Otten (2005/0202907).
	Kondo discloses an information processing apparatus, system, method, and a storage medium storing a program for causing a computer to function as comprising: an acquisition unit configured to acquire a measurement result of a golf swing motion of a golfer in the form of a computer receiving measured swing input value ([0054], [0089]) from an accelerometer [0041]; and a calculation unit configured to calculate a behavior of a shot by the golf swing motion in the form of the computer simulating the behavior of the head with the measured swing as input to calculate the attitude angle, and speed vector of the head [0054], wherein the measurement result includes a head speed in the form of speed vector, and an incident angle in the form of altitude angle [0054], the behavior of the shot includes an initial speed, a vertical launch angle, and a back spin amount [0016], and the calculation unit in the form of a computer ([0090], [0091]) calculates the behavior of the shot by substituting the head speed, and the incident angle, all of which have been acquired by the acquisition unit, into a predetermined arithmetic formula having a plurality of variables including at least a head speed, and an 
	Kondo lacks the measurement result includes a face angle at the time of striking of a golf club head and the calculation unit calculates the behavior of the shot by substituting the face angle, all of which have been acquired by the acquisition unit, into a predetermined arithmetic formula having a plurality of variables including a face angle at the time of striking of a golf club head, the measurement result includes a striking position on a face surface of the golf club head, the plurality of variables include a striking position on a face surface of the golf club head, and the calculation unit calculates the behavior of the shot by substituting, into the arithmetic formula, the head speed, the incident angle, the face angle, and the striking position, all of which have been acquired by the acquisition unit.
	Otten discloses calculating a shot distance based on head speed, swing path, face angle and point of contact on a face [0075].  In view of Otten it would have been obvious to include in the apparatus and method of Kondo to have the measurement result includes a face angle and striking position on a face surface of the golf club head at the time of striking of a golf club head and the calculation unit calculates the behavior of the shot by substituting the face angle and striking position on a face surface of the golf club head, all of which have been acquired by the acquisition unit, into a predetermined arithmetic formula having a plurality of variables including a face angle and striking position on a face surface of the golf club head at the time of striking of a golf club head in order to incorporate the effects on face angle and striking position on a . 

7. 	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (2016/0354632) in view of Otten (2005/0202907) as applied to claims 1, 6, and 10-12above, and further in view of Kimizuka (10,806,979).  
	Kondo discloses a club selection method based on the predicted trajectory of a ball ([0097], [0098]).  
	Kondo lacks an apparatus with a selection unit configured to select a golf item suitable for the golfer based on the behavior of the shot calculated by the calculation unit.
 	Kimizuka discloses an apparatus (Fig. 1) for a golf ball fitting method (Title) calculating the trajectory from initial ball behavior (Col. 7, Lns. 25-37) and a selection unit configured to select a golf item suitable for the golfer (Col. 4, Lns. 46-51, Fig. 5 (st7)).  In view of Kimizuka it would have been obvious to include in the apparatus of Kondo an apparatus with a selection unit configured to select a golf item suitable for the golfer based on the behavior of the shot calculated by the calculation unit in order to allow a computer to assist in the process improving a fitted golf club to a player. 

8. 	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (2016/0354632) in view of Otten (2005/0202907) as applied to claim 1 above, and further in view of Woo (9,242,158) and Gobush (6,758,759).
Kondo discloses calculating the initial behavior of the ball based on the behavior of the head [0009] with the initial behavior of the ball being initial speed, launch angle and spin rate [0016] and the ball trajectory prediction including horizontal deviation [0078]. 
	Kondo lacks the behavior of the shot further includes a horizontal launch angle and a side spin amount.
	Woo discloses calculating the trajectory of a ball using horizontal launch angle of the ball (Col. 5, Lns. 20-23) as included for the calculations (Claim 16).  In view of Woo it would have been obvious to include in the apparatus and method of Kondo to have the behavior of the shot further includes a horizontal launch angle of the ball in order to predict the horizontal deviation of a ball due to the influence of the horizontal launch angle.   
	Gobush discloses using a golf balls side spin in calculating the trajectory of a ball (Col. 8, Lns. 35-54).  In view of Gobush it would have been obvious to include in the apparatus and method of Kondo to have the behavior of the shot further includes a side spin amount in order to predict the horizontal deviation of a ball due to the influence of the side spin of a ball.     

9. 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (2016/0354632) in view of Otten (2005/0202907) as applied to claim 1 above, and further in view of Gobush (6,758,759).
	Kondo discloses calculating the initial behavior of the ball based on the behavior of the head [0009] with the initial behavior of the ball being initial speed, launch angle 
	Kondo lacks the acquisition unit acquires an attribute of the golfer and an attribute of a golf item used by the golfer in the golf swing motion, the plurality of variables include an attribute of a golfer and an attribute of a golf item, and the calculation unit calculates the behavior of the shot by substituting, into the arithmetic formula, the head speed, the incident angle, the face angle, the attribute of the golfer, and the attribute of the golf item, all of which have been acquired by the acquisition unit.
	Gobush discloses the acquisition unit acquires an attribute of the golfer and an attribute of a golf item used by the golfer in the golf swing motion (Col. 7, Lns. 8-20), the plurality of variables include an attribute of a golfer and an attribute of a golf item, and the calculation unit calculates the behavior of the shot by substituting, into the arithmetic formula, the head speed, the incident angle, the face angle, the attribute of the golfer, and the attribute of the golf item, all of which have been acquired by the acquisition unit (Col. 8, Lns. 35-55).  In view of Gobush it would have been obvious to modify the apparatus of Kondo to have the acquisition unit acquires an attribute of the golfer and an attribute of a golf item used by the golfer in the golf swing motion, the plurality of variables include an attribute of a golfer and an attribute of a golf item, and the calculation unit calculates the behavior of the shot by substituting, into the arithmetic formula, the head speed, the incident angle, the face angle, the attribute of the golfer, and the attribute of the golf item, all of which have been acquired by the acquisition unit in order to produce a more exact trajectory based on the conditions and attributes of the 

Conclusion

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406. The examiner can normally be reached Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SLB/ 20 October 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711